Title: To George Washington from Colonel Edward Wigglesworth, 4 January 1779
From: Wigglesworth, Edward
To: Washington, George


  
    Sir,
    Providence [R.I.] 4 Jany 1779.
  
  I am exceeding loth to trouble your Excelency on so trifling a Subject, as a matter of rank, when Affairs of much greater moment, must necessarily call for your Attention, but in Justice to myself as an Officer, think I ought to enquire into the Affair—Your Excellency may remember, that some time in either the month of Feby or March last, a Board of Genl Officers was order’d to determine the Rank of the  
    
    
    
    Field Officers in the Massachusetts Line, I was by them arrangd as fourth Col. & I think ’twas recommended, if not order’d, that as the Regts were not rank’d before, they should take Rank from their Commanding Officers. Since which I’m inform’d a second Board of Genl Officers have been call’d to determine the same—The Committee for arranging the Army have call’d the Regt under my Command the eleventh, from which I think I may with reason conclude, I am the eleventh Col., which I am far from thinking to be my right.
How to reconcile the different Judgements of the two Boards of Officers, when they consisted in a considerable part, of the same members, I’m totally at a Loss—and shall esteem it a great favour, if your Excellency can inform me whither my Rank is so materially alter’d or not—should it be the Case, I must for that reason, as well as for the very great disproportion between our pay & expences, beg your Excellency will be pleas’d to permit me to resign my Command in the Army—Nothing but Necessity could induce me to leave a Service in other respects far from being disagreable to Your Excellencys most devoted & very Humble Servant

  Edwd Wigglesworth Col.

